                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   SCOTT JOHNSON,
For the Northern District of California




                                          11                  Plaintiff,
                                                                                                                   No. C 18-01182 WHA
    United States District Court




                                          12     v.
                                          13   L. J. QUINN’S RESTAURANT & SUPPLY,
                                               INC., a California corporation, EMBARCADERO
                                          14   COVE ENTERPRISES, LLC, a California limited                         ORDER DENYING MOTION
                                               liability company, CITY OF OAKLAND, a                               FOR ATTORNEY’S FEES
                                          15   municipal corporation, acting by and through its                    AND VACATING HEARING
                                               port commissioners, and DOES 1–10,
                                          16
                                                              Defendants.
                                          17                                                       /
                                          18
                                                                                       INTRODUCTION
                                          19
                                                      In this action under Title III of the Americans with Disabilities Act, plaintiff’s counsel
                                          20
                                               moves for an award of attorney’s fees and costs. For the reasons explained below, the motion is
                                          21
                                               DENIED as untimely and the March 14 hearing is VACATED.
                                          22
                                                                                         STATEMENT
                                          23
                                                      Plaintiff Scott Johnson, a disabled person, encountered accessibility barriers when he
                                          24
                                               patronized a restaurant owned by defendant L.J. Quinn’s Restaurant & Supply, Inc. in Oakland,
                                          25
                                               California. Plaintiff initiated this action in February 2018, alleging violations of Tittle III of the
                                          26
                                               ADA and California’s Unruh Civil Rights Act. An amended complaint, adding defendant City
                                          27
                                               of Oakland, followed in April 2018. Thereafter, the parties engaged in settlement discussions
                                          28
                                               but plaintiff initiated no motion practice and the parties exchanged no discovery (Dkt. Nos. 1, 8,
                                               42).
                                           1           Plaintiff ultimately accepted defendant’s August 2018 amended offer of judgment under
                                           2   Federal Rule of Civil Procedure 68. The offer provided that defendant would pay $8,300 in
                                           3   damages and remedy the premises to comply with applicable laws. In accordance with these
                                           4   terms, the Court entered judgment on December 18, 2018. Plaintiff now moves for an award of
                                           5   attorney’s fees and costs (Dkt. Nos. 26, 39–40). This order follows full briefing. Pursuant to
                                           6   Civil Local Rule 7-1(b), this order finds plaintiff’s motion suitable for submission without oral
                                           7   argument and hereby VACATES the hearing scheduled for March 14.
                                           8                                               ANALYSIS
                                           9           Plaintiff asks for an award of $23,202 in attorney’s fees and costs. Attorney’s fees are
                                          10   available to the prevailing party under both the ADA and the Unruh Act. 42 U.S.C. § 12205;
For the Northern District of California




                                          11   Cal. Civ. Code. § 52. Defendant does not dispute that plaintiff is the prevailing party, but rather
    United States District Court




                                          12   argues that plaintiff is not entitled to attorney’s fees or costs because the instant motion is
                                          13   untimely.
                                          14           Rule 54(d)(2)(B)(i) provides that a request for attorney’s fees must “be filed no later
                                          15   than 14 days after the entry of judgment.” Local Rule 54-5 also provides that “[u]nless
                                          16   otherwise ordered by the Court . . . motions for awards of attorney’s fees by the Court must be
                                          17   served and filed within 14 days of entry of judgment by the District Court.” “Although the 14-
                                          18   day period is not jurisdictional, the failure to comply [with Rule 54] should be sufficient reason
                                          19   to deny the fee motion, absent some compelling showing of good cause.” Kona Enters., Inc. v.
                                          20   Estate of Bishop, 229 F.3d 877, 889–90 (9th Cir. 2000) (citation and internal quotation marks
                                          21   omitted) (alteration in original).
                                          22           Here, plaintiff did not file his motion for attorney’s fees until January 25, over five
                                          23   weeks after the Court entered judgment. Plaintiff essentially concedes that he failed to meet
                                          24   Rule 54(d)(2)(B) and Local Rule 54-5’s timing requirements, arguing only that the instant
                                          25   motion “is filed pursuant to a contractual agreement of the parties under [Rule] 68" (Dkt. No. 43
                                          26   at 1). The only reference to attorney’s fees in the Rule 68 offer, however, is the directive that
                                          27   “[the] Offer of Judgment shall not be filed with the Court unless (a) accepted or (b) in a
                                          28   proceeding to determine costs and reasonable attorney’s fees.” The Rule 68 offer is silent on


                                                                                                 2
                                           1   plaintiff’s deadline to file the instant motion. Plaintiff fails to explain, moreover, how the
                                           2   parties’ agreement in this regard would have been sufficient to overcome Rule 54(d)(2)(B) and
                                           3   Local Rule 54-5's timing requirements. Because plaintiff indisputably missed the 14-day period
                                           4   to request attorney’s fees and has failed to show good cause for doing so, his motion for
                                           5   attorney’s fees and costs is DENIED.
                                           6                                            CONCLUSION
                                           7          For the reasons explained above, plaintiff’s motion for attorney’s fees and costs is
                                           8   DENIED as untimely. The March 14 hearing is VACATED.
                                           9
                                          10          IT IS SO ORDERED.
For the Northern District of California




                                          11
    United States District Court




                                          12   Dated: March 11, 2019.
                                                                                                       WILLIAM ALSUP
                                          13                                                           UNITED STATES DISTRICT JUDGE
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                3
